     °""AO 2458 (CASO) (Rev 4/14)
                Sheet 1
                                     Judgment in a Criminal Case
                                                                                                                                     Oct 02 2018

                                                                                                                                         s/ Stevem
                                                UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                      UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                          v.                                             (For Offenses Committed On or After November I, 1987)

            ANDRES PORFIRIO AGUIRRE-CARPINTERO                                           Case Number: l 8CR3599-BTM
                                                                                         JAMAL MUHAMMAD, FEDERAL DEFENDERS, INC.
                                                                                         Defendant's Attorney
     REGISTRATION NO. 71478298

     D
     THE DEFENDANT:
     ~ ~eadedguilty~coun«s)_l_O_F~T_H_E_I_N_F_o_~~A_T_I_O_N~~~~~~~~~~~~~~~~~~~~~~~-

     0     was found guilty on c o u n t ( s ) ' - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                      Count
     Title & Section                           Nature of Offense                                                                                     Number(s)
18 USC 1544                             MISUSE OF PASSPORT                                                                                              1




        The defendant is sentenced as provided in pages 2 through                    2          of this judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.
 0    The defendant has been found not guilty on c o u n t ( s ) - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

 0   C o u n t ( s ) - - - - - - - - - - - - - - - - - - - - - - is                         O       are   O     dismissed on the motion of the United States.
 ~ Assessment: $100 Waived and Remitted

      Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is waived and remitted as uncollectible.

 [81 Fine waived                                      0    Forfeiture pursuant to order filed - - - - - - - - - - , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
 defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                  SEPTEMBER 28, 2018
                                                                                  Date of Imposition of Sentence




                                                                                  H~~
                                                                                  UNITED STATES DISTRICT JUDGE



                                                                                                                                                      l 8CR3599-BTM
AO 2458 (CASO) (Rev. 4114) Judgment in a Criminal Case
           Sheet 2 - Imprisonment

                                                                                             Judgment -   Page _ _2 _ of       2
 DEFENDANT: ANDRES PORFIRIO AGUIRRE-CARPINTERO
 CASE NUMBER: 18CR3599-BTM
                                                          IMPRISONMENT
         The defendant is hereby committed to the· custody of the United States Bureau of Prisons to be imprisoned for a term of
         TIME SERVED (74 Days).




    D Sentence imposed pursuant to Title 8 USC Section 1326(b).
    D The court makes the following recommendations to the Bureau of Prisons:



    D The defendant is remanded to the custody of the United States Marshal.
     D The defendant shall surrender to the United States Marshal for this district:
           Oat                                    oa.m.    op.m.     on------------
               as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
       D before
                       -------------------------------------~
       D as notified by the United States Marshal.
       D as notified by the Probation or Pretrial Services Office.

                                                             RETURN
 I have executed this judgment as follows:

         Defendant delivered on                                                 to

 at - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                           UNITED STA TES MARSHAL



                                                                   By - - - - -........  =-=-=-------------------
                                                                                  DEPUTY UNITED STA TES MARSHAL




                                                                                                                     18CR3599-BTM
